Exhibit 10.1

OFFICE LEASE

BETWEEN

FUND II AND FUND III ASSOCIATES

(“LANDLORD”)

AND

HOYER GLOBAL (USA), INC.

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE 1.    Basic Lease Information    1 2.    Lease Grant    3 3.   
Term; Adjustment of Commencement Date; Early Access    4 4.    Rent    4 5.   
Tenant’s Use of Premises    9 6.    Security Deposit    9 7.    Services to be
Furnished by Landlord    10 8.    Use of Electrical Services by Tenant    11 9.
   Repairs and Alterations    12 10.    Entry by Landlord    13 11.   
Assignment and Subletting    13 12.    Liens    15 13.    Indemnity    15 14.   
Insurance    16 15.    Mutual Waiver of Subrogation    16 16.    Casualty Damage
   17 17.    Condemnation    18 18.    Events of Default    18 19.    Remedies
   18 20.    Limitation of Liability    21 21.    No Waiver    21 22.   
Tenant’s Right to Possession    21 23.    Relocation    21 24.    Holding Over
   21 25.    Subordination to Mortgages; Estoppel Certificate    22 26.   
Attorneys’ Fees    22 27.    Notice    22 28.    Reserved Rights    23 29.   
Surrender of Premises    23 30.    Hazardous Materials    24 31.   
Miscellaneous    24

EXHIBITS AND RIDERS:

 

EXHIBIT A-1    OUTLINE AND LOCATION OF PREMISES EXHIBIT A-2    LEGAL DESCRIPTION
OF PROPERTY EXHIBIT B    RULES AND REGULATIONS EXHIBIT C    COMMENCEMENT LETTER
EXHIBIT D    WORK LETTER EXHIBIT E    PARKING AGREEMENT RIDER NO. 1    OPTION TO
EXTEND RIDER NO. 2    RIGHT OF FIRST OFFER

 

i



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”) is entered into by and between FUND II AND FUND
III ASSOCIATES, a Georgia joint venture (“Landlord”), and HOYER GLOBAL (USA),
INC., a(n) Texas corporation (“Tenant”), and shall be effective as of the date
set forth below Landlord’s signature (the “Effective Date”)

1. Basic Lease Information. The key business terms used in this Lease are
defined as follows:

A. “Building”: The building located at 2100 Space Park Drive, Nassau Bay, Harris
County, Texas 77058.

B. “Rentable Square Footage of the Building” is agreed and stipulated to be
115,878 square feet.

C. “Premises”: The area shown on Exhibit A-1 to this Lease. The Premises are
located on floor 2 of the Building and known as suite number 200. The “Rentable
Square Footage of the Premises” is deemed to be 22,549 square feet. Within five
(5) Business Days following the Commencement Date, Tenant may by written request
to Landlord require that the Rentable Square Footage of the Premises be verified
at Tenant’s sole cost by a space planner/designer reasonably acceptable to both
Landlord and Tenant, utilizing the Modified BOMA Standards specified in
Exhibit A-3 to this Lease. If the Premises include, now or hereafter, one or
more floors in their entirety, all corridors and restroom facilities located on
such full floor(s) shall be considered part of the Premises. Landlord and Tenant
stipulate and agree that the Rentable Square Footage of the Building hereinabove
specified is correct and shall not be re-measured, and, unless the Rentable
Square Footage of the Premises is re-measured as hereinabove provided, the
Rentable Square Footage of the Premises set forth herein shall be deemed correct
and shall not be remeasured.

D. “Base Rent”:

 

Period

                  Annual Base Rent Rate
Per Rentable Square
Foot    Monthly
Base Rent

CD *

  to   Month 6                   $ 0.00    $ 0.00

Month 7

  to   Month 12                   $ 18.50    $ 34,763.04

Month 13

  to   Month 24                   $ 19.00    $ 35,702.58

Month 25

  to   Month 36                   $ 19.50    $ 36,642.13

Month 37

  to   Month 48                   $ 20.00    $ 37,581.67

Month 49

  to   Month 60                   $ 20.50    $ 38,521.21

Month 61

  to   Month 72                   $ 21.00    $ 39,460.75

Month 73

  to   ED *                   $ 21.50    $ 40,400.29

 

* CD = Commencement Date                            ED = Expiration Date

Month = A full calendar month; for example, if the Commencement Date occurs on
June 21, Month 1 will be July 1 through July 31, Month 2 will be August 1
through August 31, and so on; provided that if the Commencement Date is other
than the first day of a calendar month, the Base Rent abatement hereinabove
provided shall extend from the Commencement Date to the date that is the same
calendar day six months thereafter, and the Base Rent for the remainder of such
month shall be prorated on a daily basis.

E. “Tenant’s Pro Rata Share”: The percentage equal to the Rentable Square
Footage of the Premises divided by the Rentable Square Footage of the Building.

F. “Base Year” for Operating Expenses: 2008.

G. “Term”: The period of approximately 90 months starting on the Commencement
Date, subject to the provisions of Article 3.

H. “Outside Commencement Date”: August 1, 2008.

 

1



--------------------------------------------------------------------------------

I. “Security Deposit”: $40,400.29.

J. “Guarantor(s)”: None.

K. “Business Day(s)”: Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day
after Thanksgiving and Christmas Day (“Holidays”). Landlord may designate
additional Holidays, provided that the additional Holidays are recognized by a
majority of comparable office buildings in the area where the Building is
located.

L. “Law(s)”: All applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity, now or hereafter adopted,
including the Americans with Disabilities Act and any other law pertaining to
disabilities and architectural barriers (collectively, “ADA”), and all laws
pertaining to the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq.
(“CERCLA”), and all restrictive covenants existing of record and all rules and
requirements of any existing association or improvement district affecting the
Property.

M. “Normal Business Hours”: 7:00 A.M. to 6:00 P.M. on Business Days and
7:00 A.M. to 12:00 P.M. on Saturdays, exclusive of Holidays.

N. “Notice Addresses”:

Tenant: On or after the Commencement Date, notices shall be sent to Tenant at
the Premises. Prior to the Commencement Date, notices shall be sent to Tenant at
the following address:

 

16055 Space Center Boulevard   With a copy to:   Houston, TX 77062     Attn:
                                   Brown Sims PC   Phone #: (281) 853-1000  
1177 West Loop South   Fax #:                                    Tenth Floor    
Houston, TX 77027     Attn: Michael Bowdoin   Landlord:   With a copy to:   Fund
II and Fund III Associates   Jackson Walker L.L.P.   c/o Wells Capital, Inc.  
1401 McKinney   6200 The Corners Parkway   Suite 1900   Atlanta, GA 30092  
Houston, TX 77010   Attn: Asset Management   Attn: Michael K. Kuhn   Phone #:
770-449-7800   Phone #: 713-752-4309   Fax #: 770-243-4684   Fax #: 713-752-4221
 

O. Rent (defined in Section 4.A) is payable to the order of Fund II And Fund III
Associates as follows:

if by check:

Fund II And Fund III Associates

Attn.: Property Accounting

Reference: Hoyer Global (USA), Inc

6200 The Corners Parkway

Norcross, Georgia 30092-3365

if by wire transfer:

Bank Name – Bank of America

Bank Address – Atlanta, GA

ABA # – 026009593 – Wires Only

Account Name – Fund II And Fund III Associates

Account # – 108062994

 

2



--------------------------------------------------------------------------------

Reference: Hoyer Global (USA), Inc

ABA for Checks & ACH Only: 061000052

P. “Other Defined Terms”: In addition to the terms defined above, an index of
the other defined terms used in the text of this Lease is set forth below, with
a cross-reference to the paragraph in this Lease in which the definition of such
term can be found:

 

Affiliate    11.E Alterations    9.C(1) Audit Election Period    4.G Cable   
9.A Claims    13 Collateral    19.E Commencement Date    3.A Common Areas    2
Completion Estimate    16.B Contamination    30.C Costs of Reletting    19.B
Excess Operating Expenses    4.B Expiration Date    3.A Force Majeure    31.C
Hazardous Materials    30.C Landlord Parties    13 Landlord’s Rental Damages   
19.B Leasehold Improvements    29 Minor Alterations    9.C(1) Monetary Default
   18.A Mortgage    25 Mortgagee    25 Operating Expenses    4.D Permitted
Transfer    11.E Permitted Use    5.A Prime Rate    19.B Property    2 Provider
   7.C Relocated Premises    23 Relocation Date    23 Rent    4.A Service
Failure    7.B Special Installations    29 Substantial Completion    Work Letter
Taking    17 Tenant Parties    13 Tenant’s Insurance    14.A Tenant’s Property
   14.A Tenant’s Removable Property    29 Time Sensitive Default    18.B
Transfer    11.A

Work Letter

   3.B

2. Lease Grant. Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use any
portions of the Property (defined below) that are designated by Landlord for the
common use of tenants and others, such as sidewalks, common corridors, vending
areas, lobby areas and, with respect to multi-tenant floors, restrooms and
elevator foyers (the “Common Areas”). “Property” means the Building and the
parcel(s) of land on which it is located as more fully described on Exhibit A-2,
together with all other buildings and improvements located thereon; and the
Building garage(s) and other improvements serving the Building, if any, and the
parcel(s) of land on which they are located.

 

3



--------------------------------------------------------------------------------

3. Term; Adjustment of Commencement Date; Early Access.

A. Term. This Lease shall govern the relationship between Landlord and Tenant
with respect to the Premises from the Effective Date through the last day of the
Term specified in Section 1.G (the “Expiration Date”), unless terminated early
in accordance with this Lease. The Term of this Lease (as specified in
Section 1.G) shall commence on the “Commencement Date”, which shall be the
earlier of (1) the date Tenant takes possession of any part of the Premises for
purposes of conducting business, or (2) the Outside Commencement Date. If
Landlord is delayed in delivering possession of the Premises or any other space
due to any reason, including without limitation the holdover or unlawful
possession of such space by any third party, such delay shall not be a default
by Landlord, render this Lease void or voidable, or otherwise render Landlord
liable for damages except as expressly set forth in this Lease. Promptly after
the determination of the Commencement Date, the Expiration Date, the Rent
schedule and any other variable matters, Landlord shall prepare and deliver to
Tenant a commencement letter agreement substantially in the form attached as
Exhibit C. If such commencement letter is not executed by Tenant or objected to
in writing by Tenant within 30 days after delivery of same by Landlord, then
Tenant shall be deemed to have agreed with the matters set forth therein.
Notwithstanding any other provision of this Lease to the contrary, if the
Expiration Date would otherwise occur on a date other than the last day of a
calendar month, then the Term shall be automatically extended to include the
last day of such calendar month, which shall become the Expiration Date.

B. Acceptance of Premises. The Premises are accepted by Tenant in “as is”
condition and configuration subject to any latent defects in the Premises other
than work performed by Tenant Parties (defined below) pursuant to a separate
work letter agreement (the “Work Letter”) attached as Exhibit D. TENANT HEREBY
AGREES THAT THE PREMISES ARE IN GOOD ORDER AND SATISFACTORY CONDITION AND THAT,
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, THERE ARE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD
REGARDING THE PREMISES, THE BUILDING OR THE PROPERTY.

C. Delivery of Premises prior to Outside Commencement Date. Landlord will use
commercially reasonable efforts to deliver the Premises to Tenant upon delivery
to Tenant of a fully executed counterpart of this Lease (the “Estimated Delivery
Date”) and Tenant shall be entitled to take possession of the Premises for the
purpose of conducting the Tenant Work. The actual date of delivery of the
Premises to Tenant, whether such occurs before or after the Estimated Delivery
Date, shall be referred to herein as the “Delivery Date”. Notwithstanding the
foregoing, if Landlord is delayed in delivering possession of the Premises to
Tenant by the Estimated Delivery Date due to any reason, including the holdover
or unlawful possession of such space by any third party, or for any other
reason, such delay shall not be a default by Landlord, render this Lease void or
voidable, or otherwise render Landlord liable for damages, and Tenant’s sole and
exclusive remedy for any such delay shall be a resulting day for day
postponement of the Delivery Date (and a corresponding day for day postponement
of the Outside Commencement Date). Tenant’s access to the Premises between the
Delivery Date and the Commencement Date shall be subject to the terms and
conditions of this Lease, except that Tenant shall not be required to pay Base
Rent and Tenant’s Pro Rata Share of Excess Operating Expenses for any days of
such early access; provided however, Tenant shall pay for the cost of any other
Building services requested by Tenant (e.g., freight elevator usage).

4. Rent.

A. Payments. As consideration for this Lease, commencing on the Commencement
Date, Tenant shall pay Landlord, without any demand, setoff or deduction except
as expressly set forth in this Lease, the total amount of Base Rent, Tenant’s
Pro Rata Share of Excess Operating Expenses, and any and all other sums payable
by Tenant under this Lease (all of which are sometimes collectively referred to
as “Rent”). Tenant shall pay and be liable for Tenant’s allocable portion of all
rental, gross receipts, sales and use, or other taxes, if any, imposed upon or
measured by rents, receipts or income attributable to ownership, use, occupancy,
rental, leasing, operation or possession of the Property. The monthly Base Rent
and Tenant’s Pro Rata Share of Excess Operating Expenses shall be due and
payable in advance on the first day of each calendar month without notice or
demand, provided that the installment of Base Rent for the first full calendar
month of the Term shall be payable upon the execution of this Lease by Tenant.

 

4



--------------------------------------------------------------------------------

All other items of Rent shall be due and payable by Tenant on or before 30 days
after billing by Landlord. All payments of Rent shall be by good and sufficient
check or by other means (such as automatic debit or electronic transfer)
acceptable to Landlord. If the Term commences on a day other than the first day
of a calendar month, the monthly Base Rent and Tenant’s Pro Rata Share of any
Excess Operating Expenses for the month shall be prorated on a daily basis based
on a 360 day calendar year, and such prorated amount shall be due and payable on
the first day of the month following the Commencement Date. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due, and such acceptance shall not constitute a
waiver of the remaining unpaid balance. No endorsement or statement on a check
or letter accompanying a check or payment shall be considered an accord and
satisfaction, and either party may accept such check or payment without such
acceptance being considered a waiver of any rights such party may have under
this Lease or applicable Law. Tenant’s covenant to pay Rent is independent of
every other covenant in this Lease.

B. Excess Operating Expenses. Tenant shall pay Tenant’s Pro Rata Share of the
amount, if any, by which Operating Expenses (defined in Section 4.D) for each
calendar year subsequent to the Base Year during the Term calculated on a per
square foot basis of Rentable Square Footage exceed the Operating Expenses for
the Base Year (the “Excess Operating Expenses”). Notwithstanding the foregoing,
Tenant’s Pro Rata Share of Controllable Expenses (defined below) shall not
increase by more than 6% over Tenant’s Pro Rata Share of Controllable Expenses
in the previous calendar year, including the Base Year, on a cumulative,
compounded basis. However, any increases in Excess Operating Expenses not
recovered by Landlord due to the foregoing limitation shall be carried forward
into succeeding calendar years during the Term (subject to the foregoing
limitation) until fully recouped by Landlord. The term “Controllable Expenses”
means all Operating Expenses excluding expenses relating to the cost of
utilities, security expenses, insurance, real estate taxes and assessments, and
other expenses not within Landlord’s control. If Operating Expenses in any
calendar year decrease below the Operating Expenses for the Base Year, Tenant’s
Pro Rata Share of Operating Expenses for that calendar year shall be $0. In no
event shall Base Rent be reduced if Operating Expenses for any calendar year are
less than the Operating Expenses for the Base Year. On or about January 1 of
each calendar year, Landlord shall provide Tenant with a good faith estimate of
the Excess Operating Expenses for such calendar year during the Term. On or
before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of the Excess Operating Expenses. If Landlord determines that its good
faith estimate of the Excess Operating Expenses was incorrect, Landlord may
provide Tenant with a revised estimate. After its receipt of the revised
estimate, Tenant’s monthly payments shall be based upon the revised estimate. If
Landlord does not provide Tenant with an estimate of the Excess Operating
Expenses by January 1 of a calendar year, Tenant shall continue to pay monthly
installments based on the most recent estimate(s) until Landlord provides Tenant
with the new estimate. Upon delivery of the new estimate, an adjustment shall be
made for any month for which Tenant paid monthly installments based on the same
year’s prior incorrect estimate(s). Tenant shall pay Landlord the amount of any
underpayment within 30 days after receipt of the new estimate. Any overpayment
shall be credited against the next sums due and owing by Tenant or, if no
further Rent is due, refunded directly to Tenant within 30 days of
determination. The obligation of Tenant to pay for Excess Operating Expenses or
Landlord’s refund of overpayments by Tenant as provided herein shall survive the
expiration or earlier termination of this Lease.

C. Reconciliation of Operating Expenses. Within 120 days after the end of each
calendar year or as soon thereafter as is practicable, Landlord shall furnish
Tenant with a statement of the actual Operating Expenses and Excess Operating
Expenses for such calendar year. If the most recent estimated Excess Operating
Expenses paid by Tenant for such calendar year are more than the actual Excess
Operating Expenses for such calendar year, Landlord shall apply any overpayment
by Tenant against Rent due or next becoming due; provided, if the Term expires
before the determination of the overpayment, Landlord shall, within 30 days of
determination, refund any overpayment to Tenant after first deducting the amount
of Rent due. If the most recent estimated Excess Operating Expenses paid by
Tenant for the prior calendar year are less than the actual Excess Operating
Expenses for such year, Tenant shall pay Landlord, within 30 days after its
receipt of the statement of Operating Expenses, any underpayment for the prior
calendar year. If Landlord does not deliver a statement of the actual Operating
Expenses and Excess Operating Expenses to Tenant within three hundred (300) days
after the end of any calendar year during the Term, then Tenant shall have no
further obligation

 

5



--------------------------------------------------------------------------------

to pay any such amount subsequently invoiced by Landlord with respect to such
prior calendar year, nor shall Tenant be entitled to any credit or refund of any
overpayment of estimated Excess Operating Expenses paid by Tenant for such prior
calendar year.

D. Operating Expenses Defined. “Operating Expenses” means all costs and expenses
incurred or accrued in each calendar year in connection with the ownership,
operation, maintenance, management, repair and protection of the Property which
are directly attributable or reasonably allocable to the Building, including
Landlord’s personal property used in connection with the Property and including
all costs and expenditures relating to the following:

(1) Operation, maintenance and repair of any part of the Property, including the
mechanical, electrical, plumbing, HVAC, vertical transportation, fire prevention
and warning and access control systems; materials and supplies (such as building
standard light bulbs and ballasts); equipment and tools; building standard
floor, wall and window coverings; personal property; required or beneficial
easements; and related service agreements and rental expenses.

(2) Administrative costs and management fees, including accounting, information
and professional services (except for negotiations and disputes with specific
tenants not affecting other parties); management office(s); and wages, salaries,
benefits, reimbursable expenses and taxes (or allocations thereof) for full and
part time personnel at or below the level of Building manager involved in
operation, maintenance and management.

(3) Janitorial service; window cleaning; waste disposal; gas, water and sewer
and other utility charges (including add-ons); and landscaping, including all
applicable tools and supplies.

(4) Property, liability and other insurance coverages carried by Landlord,
including deductibles and risk retention programs and a proportionate allocation
of the cost of blanket insurance policies maintained by Landlord and/or its
Affiliates (defined below).

(5) Real estate taxes, assessments, excises, association dues, fees, levies,
charges and other taxes of every kind and nature whatsoever, general and
special, extraordinary and ordinary, foreseen and unforeseen, including interest
on installment payments, which may be levied or assessed against or arise in
connection with ownership, use, occupancy, rental, leasing, operation or
possession of the Property, or paid as rent under any ground lease (“Tax
Expenses”). Tax Expenses shall include, without limitation: (i) any tax on the
rent or other revenue from the Property, or any portion thereof, or as against
the business of owning or leasing the Property, or any portion thereof,
including any business, gross margins, or similar tax payable by Landlord which
is attributable to rent or other revenue derived from the Property, (ii) any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, (iii) personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Property, (iv) any assessment, tax, fee, levy or
charge, upon this transaction or any document to which Tenant is a party,
creating or transferring an interest or an estate in the Premises, and (v) any
assessment, tax, fee, levy or charge substituted, in whole or in part, for a tax
previously in existence, or assessed in lieu of a tax increase. Tax Expenses
shall not include Landlord’s estate, excise, income or franchise taxes (except
to the extent provided above).

(6) Compliance with Laws, including license, permit and inspection fees (but not
in duplication of capital expenditures amortized as provided in Section 4.D(9));
and all expenses and fees, including attorneys’ fees and court or other venue of
dispute resolution costs, incurred in negotiating or contesting real estate
taxes or the validity and/or applicability of any governmental enactments which
may affect Operating Expenses; provided Landlord shall credit against Operating
Expenses any refunds received from such negotiations or contests to the extent
originally included in Operating Expenses (less Landlord’s reasonable costs).

(7) Building safety services, to the extent provided or contracted for by
Landlord.

(8) Goods and services purchased from Landlord’s subsidiaries and Affiliates to
the extent the cost of same is generally consistent with the actual rates
charged by unaffiliated third parties for similar goods and services.

 

6



--------------------------------------------------------------------------------

(9) Amortization of capital expenditures incurred: (a) to conform with Laws
enacted, amended or interpreted differently after the Commencement Date; (b) to
provide or maintain building standards (other than building standard tenant
improvements); or (c) with the intention of promoting safety or reducing or
controlling increases in Operating Expenses, such as lighting retrofit and
installation of energy management systems. Such expenditures shall be amortized
uniformly over the following periods of time (together with interest on the
unamortized balance at the Prime Rate (defined in Section 19.B) as of the date
incurred plus 2%): for building improvements, the shorter of 10 years or the
estimated useful life of the improvement; and for all other items, 3 years for
expenditures under $50,000 and 5 years for expenditures in excess of $50,000.
Notwithstanding the foregoing, Landlord may elect to amortize capital
expenditures under this subsection over a longer period of time based upon
(i) the purpose and nature of the expenditure, (ii) the relative capital burden
on the Property, (iii) for cost savings projects, the anticipated payback
period, and (iv) otherwise in accordance with sound real estate accounting
principles consistently applied.

(10) Electrical services used in the operation, maintenance and use of the
Property; sales, use, excise and other taxes assessed by governmental
authorities on electrical services supplied to the Property, and other costs of
providing electrical services to the Property.

E. Exclusions from Operating Expenses. Operating Expenses exclude the following
expenditures:

(1) Leasing commissions, attorneys’ fees and other expenses related to leasing
tenant space and constructing improvements for the benefit of an individual
tenant.

(2) Goods (including fixtures and equipment) and services furnished by Landlord
to an individual tenant of the Building which are specific to such tenant’s
requirements and are in addition to the Building standard goods and services
provided to Tenant and other tenants generally in the Building.

(3) Repairs, replacements and general maintenance paid by insurance proceeds or
condemnation proceeds.

(4) Except as provided in Section 4.D(9), depreciation, amortization, interest
payments on any encumbrances on the Property and the cost of capital
improvements or additions.

(5) Costs of installing any specialty service, such as an observatory,
broadcasting facility, luncheon club, or athletic or recreational club.

(6) Expenses for repairs or maintenance related to the Property which have been
reimbursed to Landlord pursuant to warranties or service contracts.

(7) Costs (other than maintenance costs) of any art work (such as sculptures or
paintings) used to decorate the Building.

(8) Principal and/or interest payments on indebtedness secured by liens against
the Property, or costs of refinancing such indebtedness.

(9) Rental, gross receipts, sales and use, or other taxes, if any, imposed upon
or measured by rents, receipts or income attributable to ownership, use,
occupancy, rental, leasing, operation or possession of the Property which have
been paid by tenants pursuant to Section 4.A.

(10) Legal expenses, other than those incurred for the general benefit of the
Building’s tenants (e.g., tax disputes).

(11) Overtime wages and other expenses of Landlord in curing defaults or
performing work expressly provided in this Lease to be borne at Landlord’s
expense.

(12) Costs due to Landlord’s breach of this Lease or any other lease in the
Building.

 

7



--------------------------------------------------------------------------------

(13) Wages or other personnel related costs of officers, executives and
employees of Landlord above the level of Building manager.

(14) Political or charitable contributions.

(15) Entertainment or travel expenses of Landlord or its employees, agents,
partners and affiliates.

(16) Reserves of any kind, including without limitation, replacement reserves
and reserves for bad debts or lost rent or any similar charge not involving the
payment of money to third parties.

(17) Costs of repair, restoration, replacement or other work occasioned by the
gross negligence or intentional conduct of Landlord, its agents, employees,
contractors or subcontractors.

(18) Any costs incurred in connection with the original design and construction
of the Building or any major changes to same (including additions or deletions
of floors), and correction of defects in design and/or construction of the
Building including repair or replacement of defective equipment.

(19) Any other expenses which would not normally be treated as operating
expenses by the majority of landlords of Comparable Buildings using generally
accepted real estate accounting principles. “Comparable Buildings” shall mean
other comparable office buildings in the Clear Lake submarket of Houston, Texas,
taking into account age, size, location and other relevant operating factors.

(20) Landlord will not recover in any one calendar year more than 100% of the
actual Operating Expenses for such year.

F. Proration of Operating Expenses; Adjustments. If Landlord incurs Operating
Expenses for the Property together with one or more other buildings or
properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned by Landlord between the Property and the other
buildings or properties. If the Building is not 95% occupied during any calendar
year or partial calendar year or if Landlord is not supplying services to 95% of
the total Rentable Square Footage of the Building at any time during a calendar
year or partial calendar year, Operating Expenses shall be determined as if the
Building had been 95% occupied and Landlord had been supplying services to 95%
of the Rentable Square Footage of the Building during that calendar year. If
Tenant pays for Tenant’s Pro Rata Share of Operating Expenses based on increases
over a “Base Year” and Operating Expenses for a calendar year are determined as
provided in the prior sentence, Operating Expenses for the Base Year shall also
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. The
extrapolation of Operating Expenses under this Section shall be performed by
Landlord by adjusting the cost of those components of Operating Expenses that
are impacted by changes in the occupancy of the Building.

G. Audit Rights. Within 60 days after Landlord furnishes its statement of actual
Operating Expenses for any calendar year (including the Base Year) during the
Term (the “Audit Election Period”), Tenant may, at its expense, elect to audit
Landlord’s Operating Expenses for such calendar year only, subject to the
following conditions: (1) there is no uncured event of default under this Lease;
(2) the audit shall be prepared by an independent certified public accounting
firm of recognized national standing; (3) in no event shall any audit be
performed by a firm compensated in any material respect on a “contingency fee”
basis; (4) the audit shall commence within 30 days after Landlord makes
Landlord’s books and records available to Tenant’s auditor and shall conclude
within 60 days after commencement; (5) the audit shall be conducted during
Landlord’s normal business hours at the location where Landlord maintains its
books and records and shall not unreasonably interfere with the conduct of
Landlord’s business; and (6) Tenant and its accounting firm shall treat any
audit in a confidential manner and shall each execute Landlord’s confidentiality
agreement for Landlord’s benefit prior to commencing the audit. This paragraph
shall not be construed to limit, suspend, or abate Tenant’s obligation to pay
Rent when due, including estimated Excess Operating Expenses. Landlord shall
credit any

 

8



--------------------------------------------------------------------------------

overpayment determined by the final approved audit report against the next Rent
due and owing by Tenant or, if no further Rent is due, refund such overpayment
directly to Tenant within 30 days of determination. Likewise, Tenant shall pay
Landlord any underpayment determined by the final approved audit report within
30 days of determination. The foregoing obligations shall survive the expiration
or termination of this Lease. If Tenant does not give written notice of its
election to audit Landlord’s Operating Expenses during the Audit Election
Period, Landlord’s Operating Expenses for the applicable calendar year shall be
deemed approved for all purposes, and Tenant shall have no further right to
review or contest the same. The right to audit granted hereunder is personal to
the initial Tenant named in this Lease and to any assignee under a Permitted
Transfer (defined below) and shall not be available to any subtenant under a
sublease of the Premises.

5. Tenant’s Use of Premises.

A. Permitted Uses. The Premises shall be used only for general office use (the
“Permitted Use”) and for no other use whatsoever. Tenant shall not use or permit
the use of the Premises for any purpose which is illegal, creates obnoxious
odors (including tobacco smoke), noises or vibrations, is dangerous to persons
or property or increases Landlord’s insurance costs. Except as provided below,
the following uses are expressly prohibited in the Premises: schools, government
offices or agencies; personnel agencies; collection agencies; credit unions;
data processing, telemarketing or reservation centers; medical treatment and
health care; radio, television or other telecommunications broadcasting;
restaurants and other retail; customer service offices of a public utility
company or any use which would create a population density in the Premises which
is in excess of the density which is standard for the Building. Notwithstanding
the foregoing, the following ancillary uses are permitted in the Premises only
so long as they do not, in the aggregate, occupy more than 10% of the Rentable
Square Footage of the Premises or any single floor (whichever is less): (1) the
following services provided by Tenant exclusively to its employees or customers:
schools, training and other educational services; credit unions; and similar
employee services; and (2) the following services directly and exclusively
supporting Tenant’s business: telemarketing; reservations; storage; data
processing; debt collection; and similar support services.

B. Compliance with Laws. Tenant shall comply with all Laws regarding the
operation of Tenant’s business and the use, condition, configuration and
occupancy of the Premises and the use of the Common Areas. Tenant, within 10
days after receipt, shall provide Landlord with copies of any notices Tenant
receives regarding a violation or alleged or potential violation of any Laws.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit B and such other reasonable rules and regulations (or modifications
thereto) adopted by Landlord from time to time. Such rules and regulations will
be applied in an equitable manner as determined by Landlord. Tenant shall also
cause its agents, contractors, subcontractors, employees, customers, and
subtenants to comply with all rules and regulations. Landlord shall be
responsible for compliance of the Building’s systems (other than utility lines
installed by or for the benefit of individual tenants within leased space),
structural components and Common Areas with all applicable Laws; further, to the
extent that areas above the ceiling grid within the Premises are not in
compliance with all applicable Laws as of the Delivery Date, Landlord shall be
responsible for the costs of placing those non-compliant areas into compliance.

C. Tenant’s Security Responsibilities. Tenant shall (1) lock the doors to the
Premises and take other reasonable steps to secure the Premises and the personal
property of all Tenant Parties (defined in Article 13) and any of Tenant’s
transferees, contractors or licensees in the Common Areas and parking facilities
of the Building and Property, from unlawful intrusion, theft, fire and other
hazards; (2) keep and maintain in good working order all security and safety
devices installed in the Premises by or for the benefit of Tenant (such as
locks, smoke detectors and burglar alarms); and (3) cooperate, at no expense to
Tenant, with Landlord and other tenants in the Building on Building safety
matters. Tenant acknowledges that any security or safety measures employed by
Landlord are for the protection of Landlord’s own interests; that Landlord is
not a guarantor of the security or safety of the Tenant Parties or their
property; and that such security and safety matters are the responsibility of
Tenant and the local law enforcement authorities.

6. Security Deposit. The Security Deposit shall be delivered to Landlord upon
the execution of this Lease by Tenant and shall be held by Landlord (without
liability for interest,

 

9



--------------------------------------------------------------------------------

except to the extent required by Law) as security for the performance of
Tenant’s obligations under this Lease. The Security Deposit is not an advance
payment of Rent or a measure of Tenant’s liability for damages. Landlord may,
from time to time while an event of default remains uncured, without prejudice
to any other remedy, use all or a portion of the Security Deposit to satisfy
past due Rent, cure any uncured default by Tenant, or repay Landlord for damages
and charges for which Tenant is legally liable under this Lease or resulting
from Tenant’s breach of this Lease. If Landlord uses the Security Deposit,
Tenant shall within ten (10) days after written demand restore the Security
Deposit to its original amount and such use by Landlord of the Security Deposit
shall not constitute a cure of the existing event of default until such time as
the entire amount owing to Landlord is paid in full and the Security Deposit is
fully restored. Provided that Tenant has performed all of its obligations
hereunder, Landlord shall return any unapplied portion of the Security Deposit
to Tenant within 30 days after the later to occur of: (A) the date Tenant
surrenders possession of the Premises to Landlord in accordance with this Lease;
or (B) the Expiration Date. Tenant does hereby authorize Landlord to withhold
from the Security Deposit all amounts allowed by Law and the amount reasonably
anticipated by Landlord to be owed by Tenant as a result of an underpayment of
Tenant’s Pro Rata Share of any Excess Operating Expenses for the final year of
the Term. To the fullest extent permitted by applicable Law, Tenant agrees that
the provisions of this Article 6 shall supersede and replace all statutory
rights of Tenant under applicable Law regarding the retention, application or
return of security deposits. If Landlord transfers its interest in the Premises,
Landlord shall assign the Security Deposit to the transferee and, following the
assignment and the delivery to Tenant of an acknowledgement of the transferee’s
responsibility for the Security Deposit if required by Law, Landlord shall have
no further liability for the return of the Security Deposit. Landlord shall not
be required to keep the Security Deposit separate from its other accounts.

7. Services Furnished by Landlord.

A. Standard Services. Subject to the provisions of this Lease, Landlord agrees
to furnish (or cause a third party provider to furnish) the following services
to Tenant during the Term:

(1) Water service for use in the lavatories on each floor on which the Premises
are located.

(2) Heat and air conditioning in season during Normal Business Hours, at such
temperatures and in such amounts as required by governmental authority or as
Landlord reasonably determines are standard for the Building. Tenant, upon such
notice as is reasonably required by Landlord, and subject to the capacity of the
Building systems, may request HVAC service during hours other than Normal
Business Hours. Tenant shall pay Landlord for such additional service at a rate
equal to Landlord’s actual costs in furnishing such service, computed on an
hourly basis, with a 1-hour minimum per floor.

(3) Maintenance and repair of the Property as described in Section 9.B.

(4) Janitorial service five days per week (excluding Holidays), as determined by
Landlord. If Tenant’s use of the Premises, floor covering or other improvements
require special services in excess of the standard services for the Building,
Tenant shall pay the additional cost attributable to the special services.

(5) Elevator service, subject to proper authorization and Landlord’s policies
and procedures for use of the elevator(s) in the Building.

(6) Exterior window washing at such intervals as reasonably determined by
Landlord.

(7) Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions in Article 8.

B. Service Interruptions. For purposes of this Lease, a “Service Failure” shall
mean any interruption, suspension or termination of services being provided to
Tenant by Landlord or by third-party providers, whether engaged by Tenant or
pursuant to arrangements by such providers with Landlord, which are due to
(1) the application of Laws; (2) the failure, interruption or malfunctioning of
any electrical or mechanical equipment, utility or other service

 

10



--------------------------------------------------------------------------------

to the Building or Property; (3) the performance of repairs, maintenance,
improvements or alterations; or (4) the occurrence of any other event or cause
whether or not within the reasonable control of Landlord. Except as expressly
set forth in this Lease, no Service Failure shall render Landlord liable to
Tenant, constitute a constructive eviction of Tenant, give rise to an abatement
of Rent, or relieve Tenant from the obligation to fulfill any covenant or
agreement. Notwithstanding anything to the contrary contained in this Lease, in
the event of a Service Failure of any of the services described in
Section 7.A(1) [but only if affecting the entire Building], (2), and (7), then
commencing on the 5th consecutive Business Day of such Service Failure, and
provided that Tenant does not occupy the Premises during the duration of such
Service Failure, then Tenant shall, as its sole and exclusive remedy, be
entitled to an equitable diminution of Rent based upon the pro rata portion of
the Premises which is rendered unfit for occupancy for the Permitted Use, except
to the extent such Service Failure is caused by a Tenant Party; provided,
however, that if the Service Failure is caused by a fire or other casualty,
Article 16 shall control in lieu of the foregoing. In no event shall Landlord be
liable to Tenant for any loss or damage, including the theft of Tenant’s
Property (defined in Article 14), arising out of or in connection with any
Service Failure or the failure of any Building safety services, personnel or
equipment.

C. Third Party Services. If Tenant desires any service which Landlord has not
specifically agreed to provide in this Lease, such as private security systems
or telecommunications services serving the Premises, Tenant shall procure such
service directly from a reputable third party service provider (“Provider”) for
Tenant’s own account. Tenant shall require each Provider to comply with the
Building’s rules and regulations, all Laws, and Landlord’s reasonable policies
and practices for the Building. Tenant acknowledges Landlord’s current policy
that requires all Providers utilizing any area of the Property outside the
Premises to be approved by Landlord and to enter into a written agreement
reasonably acceptable to Landlord prior to gaining access to, or making any
installations in or through, such area; provided that such access shall be
granted at no additional cost to Tenant. Accordingly, Tenant shall give Landlord
written notice sufficient for such purposes.

8. Use of Electrical Services by Tenant.

A. Landlord’s Electrical Service. Subject to the terms of this Lease, Landlord
shall furnish building standard electrical service to the Premises sufficient to
operate customary lighting, office machines and other equipment of similar low
electrical consumption. Landlord may, at Landlord’s initial expense, at any time
and from time to time, calculate Tenant’s actual electrical consumption in the
Premises by a survey conducted by a reputable consultant selected by Landlord;
if such survey reflects that Tenant is consuming electricity in excess of
Building standard electrical service, then Tenant shall promptly upon written
demand reimburse Landlord for the costs of such survey. The cost of any
electrical consumption in excess of that which Landlord reasonably determines is
standard for the Building shall be paid by Tenant in accordance with
Section 8.D. The furnishing of electrical services to the Premises shall be
subject to the rules, regulations and practices of the supplier of such
electricity and of any municipal or other governmental authority regulating the
business of providing electrical utility service. Landlord shall not be liable
or responsible to Tenant for any loss, damage or expense which Tenant may
sustain or incur if either the quantity or character of the electrical service
is changed or is no longer available or no longer suitable for Tenant’s
requirements.

B. Selection of Electrical Service Provider. Landlord shall have and retain the
sole right to select the provider of electrical services to the Building and/or
the Property. To the fullest extent permitted by Law, Landlord shall have the
continuing right to change such utility provider. All charges and expenses
incurred by Landlord due to any such changes in electrical services, including
maintenance, repairs, installation and related costs, shall be included in the
electrical services costs referenced in Section 4.D(10), unless paid directly by
Tenant.

C. Submetering. Landlord shall have the continuing right, upon 30 days written
notice, to install a submeter for the Premises (or for specific items of
Tenant’s equipment such as supplemental HVAC units or mainframe computers
operating on a 24/7 basis) at Tenant’s expense if Tenant’s usage of electrical
service in the Premises exceeds the building standard electrical service. If
submetering is installed for the Premises or specific equipment, Landlord may
charge for Tenant’s actual electrical consumption monthly in arrears for the
kilowatt hours used, a rate per kilowatt hour equal to that charged to Landlord
by the provider of electrical

 

11



--------------------------------------------------------------------------------

service to the Building during the same period of time (plus, to the fullest
extent permitted by applicable Laws, an administrative fee equal to 15% of such
charge), except as to electricity directly purchased by Tenant from third party
providers after obtaining Landlord’s consent to the same. In the event Landlord
is unable to determine the exact kilowatt hourly charge during the period of
time, Landlord shall use the average kilowatt hourly charge to the Building for
the first billing cycle ending after the period of time in question. Even if the
Premises are or specific equipment is submetered, Tenant shall remain obligated
to pay Tenant’s Pro Rata Share of the cost of electrical services as provided in
Section 4.B, except that Tenant shall be entitled to a credit against electrical
services costs equal to that portion of the amounts actually paid by Tenant
separately and directly to Landlord which are attributable to building standard
electrical services submetered to the Premises.

D. Excess Electrical Service. Tenant’s use of electrical service shall not
exceed, in voltage, rated capacity, use beyond Normal Business Hours or overall
load, that which is standard for the Building. If Tenant requests permission to
consume excess electrical service, Landlord may refuse to consent or may
condition consent upon conditions that Landlord reasonably elects (including the
installation of utility service upgrades, meters, submeters, air handlers or
cooling units). The costs of any approved additional consumption (to the extent
permitted by Law), installation and maintenance shall be paid by Tenant.

9. Repairs and Alterations.

A. Tenant’s Repair Obligations. Tenant shall keep the Premises in good condition
and repair, ordinary wear and tear excepted. Tenant’s repair obligations
include, without limitation, repairs to: (1) floor covering and/or raised
flooring; (2) interior partitions; (3) doors; (4) the interior side of demising
walls; (5) electronic, phone and data cabling and related equipment
(collectively, “Cable”) that is installed by or for the benefit of Tenant
whether located in the Premises or in other portions of the Building;
(6) supplemental air conditioning units, private showers and kitchens, including
hot water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; (7) phone rooms used exclusively by Tenant;
(8) Alterations (defined below) performed by contractors retained by Tenant,
including related HVAC balancing; and (9) all of Tenant’s furnishings, trade
fixtures, equipment and inventory. Prior to performing any such repair
obligation, Tenant shall give written notice to Landlord describing the
necessary maintenance or repair. Upon receipt of such notice, Landlord may elect
either to perform any of the maintenance or repair obligations specified in such
notice, or require that Tenant perform such obligations by using contractors
reasonably approved by Landlord. All work shall be performed at Tenant’s expense
in accordance with the rules and procedures described in Section 9.C below. If
Tenant fails to make any repairs to the Premises for more than 15 days after
receipt of written notice from Landlord (although notice shall not be required
if there is an emergency), Landlord may, in addition to any other remedy
available to Landlord, make the repairs, and Tenant shall pay to Landlord the
reasonable cost of the repairs within 30 days after receipt of an invoice,
together with an administrative charge in an amount equal to 15% of the cost of
the repairs.

B. Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Building
generally; (3) Common Areas; (4) the roof of the Building; (5) exterior windows
of the Building; and (6) elevators serving the Building. Landlord shall promptly
make repairs (taking into account the nature and urgency of the repair) for
which Landlord is responsible. If any of the foregoing maintenance or repair is
necessitated due solely to the negligent acts of any Tenant Party (defined in
Article 13), Tenant shall pay the costs of such repairs or maintenance to
Landlord within 30 days after receipt of an invoice, together with an
administrative charge in an amount equal to 15% of the cost of the repairs.

C. Alterations.

(1) When Consent Is Required. Tenant shall not make alterations, additions or
improvements to the Premises or install any Cable in the Premises or other
portions of the Building (collectively, “Alterations”) without first obtaining
the written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed. However, Landlord’s consent shall
not be required for any Alteration that satisfies all of the

 

12



--------------------------------------------------------------------------------

following criteria (a “Minor Alteration”): (a) is of a cosmetic nature such as
painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from outside the Premises or Building; (c) will not affect the systems
or structure of the Building; (d) does not require work to be performed inside
the walls or above the ceiling of the Premises other than electronic, phone, and
data cabling work solely affecting Tenant, and (e) does not require the issuance
of a building permit.

(2) Requirements For All Alterations, Including Minor Alterations. Prior to
starting work on any Alteration other than a Minor Alteration, Tenant shall
furnish to Landlord for review and approval: plans and specifications; names of
proposed contractors (provided that Landlord may designate specific contractors
with respect to Building systems); copies of contracts; necessary permits and
approvals; evidence of contractors’ and subcontractors’ insurance; and Tenant’s
security for performance of the Alteration. Changes to the plans and
specifications must also be submitted to Landlord for its approval. Some of the
foregoing requirements may be waived by Landlord for the performance of specific
Minor Alterations; provided that such waiver is obtained in writing prior to the
commencement of such Minor Alterations. Landlord’s waiver on one occasion shall
not waive Landlord’s right to enforce such requirements on any other occasion.
Alterations shall be constructed in a good and workmanlike manner using
materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of Alterations
in the Building and, to the extent reasonably necessary to avoid disruption to
the occupants of the Building, shall have the right to designate the time when
Alterations may be performed. Tenant shall reimburse Landlord within 30 days
after receipt of an invoice for out-of-pocket sums paid by Landlord for third
party examination of Tenant’s plans for Alterations. In addition, if the total
costs of the Alterations exceeds $10,000, then within 30 days after receipt of
an invoice from Landlord, Tenant shall pay to Landlord a fee equal to 15% of the
total cost of such Alterations for Landlord’s oversight and coordination of any
Alterations. No later than 30 days after Landlord’s written request, Tenant
shall furnish “as-built” plans (which shall not be required for Minor
Alterations), completion affidavits, full and final waivers of liens, receipts
and bills covering all labor and materials. Tenant shall assure that the
Alterations comply with all insurance requirements and Laws.

(3) Landlord’s Liability For Alterations. Landlord’s approval of an Alteration
shall not be a representation by Landlord that the Alteration complies with
applicable Laws or will be adequate for Tenant’s use. Accordingly, Landlord does
not guarantee or warrant that the applicable construction documents will comply
with Laws or be free from errors or omissions, or that the Alterations will be
free from defects, and Landlord will have no liability therefor.

10. Entry by Landlord. Landlord, its agents, contractors and representatives may
enter the Premises to inspect or show the Premises, to clean and make repairs,
alterations or additions to the Premises, and to conduct or facilitate repairs,
alterations or additions to any portion of the Building, including other
tenants’ premises. Except in emergencies or to provide janitorial and other
Building services after Normal Business Hours, Landlord shall provide Tenant
with at least 24 hours’ prior written notice of entry into the Premises, which
may be given orally. Landlord shall have the right to temporarily close all or a
portion of the Premises to perform repairs, alterations and additions, if
reasonably necessary for the protection and safety of Tenant and its employees.
Except in emergencies, Landlord will not close the Premises if the work can
reasonably be completed on weekends and after Normal Business Hours; provided,
however, that Landlord is not required to conduct work on weekends or after
Normal Business Hours if such work can be conducted without closing the
Premises. Entry by Landlord for any such purposes shall not constitute a
constructive eviction or entitle Tenant to an abatement or reduction of Rent.

11. Assignment and Subletting.

A. Landlord’s Consent Required. Subject to the remaining provisions of this
Article 11, but notwithstanding anything to the contrary contained elsewhere in
this Lease, Tenant shall not assign, transfer or encumber any interest in this
Lease (either absolutely or collaterally) or sublease or allow any third party
to use any portion of the Premises (collectively or individually, a “Transfer”)
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned. Without limitation, Tenant agrees
that Landlord’s consent shall not be considered unreasonably withheld if:
(1) the proposed transferee’s financial condition does not meet the criteria
Landlord uses to select Building

 

13



--------------------------------------------------------------------------------

tenants having similar leasehold obligations; (2) the proposed transferee is a
governmental organization or present occupant of the Property, or Landlord is
otherwise engaged in lease negotiations with the proposed transferee for other
premises in the Property; (3) any uncured event of default exists under this
Lease (or a condition exists which, with the passage of time or giving of
notice, would become an event of default); (4) any portion of the Building or
Premises would likely become subject to additional or different Laws as a
consequence of the proposed Transfer; (5) the proposed transferee’s use of the
Premises conflicts with the Permitted Use or any exclusive usage rights existing
as of the Commencement Date with respect to any other tenant in the Building;
(6) the use, nature, business, activities or reputation in the business
community of the proposed transferee (or its principals, employees or invitees)
does not meet Landlord’s standards for Building tenants; or (7) the proposed
transferee is or has been involved in litigation with Landlord or any of its
Affiliates. Tenant shall not be entitled to receive monetary damages based upon
a claim that Landlord unreasonably withheld its consent to a proposed Transfer
and Tenant’s sole remedy shall be an action to enforce any such provision
through specific performance or declaratory judgment. Any attempted Transfer in
violation of this Article is voidable at Landlord’s option.

B. Consent Parameters/Requirements. As part of Tenant’s request for, and as a
condition to, Landlord’s consent to a Transfer other than a Permitted Transfer,
Tenant shall provide Landlord with financial statements for the proposed
transferee, a complete copy (unexecuted) of the proposed assignment or sublease
and other contractual documents, and such other information as Landlord may
reasonably request. Landlord shall then have the right (but not the obligation)
to terminate this Lease as of the date the Transfer would have been effective
(“Landlord Termination Date”) with respect to the portion of the Premises which
Tenant desires to Transfer. Landlord shall provide written notice to Tenant of
its election to terminate this Lease (“Landlord’s Termination Notice”). Tenant
shall have the right to withdraw its request for Landlord’s consent to the
proposed Transfer (“Withdrawal Right”), provided Tenant exercises such
Withdrawal Right within 5 Business Days after receipt of Landlord’s Termination
Notice. If Tenant timely exercises its Withdrawal Right, the Lease shall
continue in full force and effect as if Tenant had not requested Landlord’s
consent to the proposed Transfer. If Tenant does not timely exercise its
Withdrawal Right, Tenant shall vacate such portion of the Premises by the
Landlord Termination Date and upon Tenant’s vacating such portion of the
Premises, the rent and other charges payable shall be proportionately reduced.
Consent by Landlord to one or more Transfer(s) shall not operate as a waiver of
Landlord’s rights to approve any subsequent Transfers. In no event shall any
Transfer or Permitted Transfer release or relieve Tenant from any obligation
under this Lease, nor shall the acceptance of Rent from any assignee, subtenant
or occupant constitute a waiver or release of Tenant from any of its obligations
or liabilities under this Lease. Tenant shall pay Landlord a review fee of $750
for Landlord’s review of any Permitted Transfer or requested Transfer, provided
if Landlord’s actual reasonable costs and expenses (including reasonable
attorney’s fees) are anticipated to exceed $750, Landlord shall so advise Tenant
in writing prior to commencing Landlord’s review of the information submitted by
Tenant respecting a proposed Transfer. If following such notice Landlord’s
actual reasonable costs and expenses (including reasonable attorney’s fees)
exceed $750, Tenant shall reimburse Landlord for its actual reasonable costs and
expenses in lieu of a fixed review fee.

C. Payment to Landlord. If the aggregate consideration paid to a Tenant Party
for a Transfer exceeds that payable by Tenant under this Lease (prorated
according to the transferred interest), Tenant shall pay Landlord 50% of such
excess (after deducting therefrom reasonable leasing commissions and reasonable
costs of tenant improvements paid to unaffiliated third parties in connection
with the Transfer, with proof of same provided to Landlord). Tenant shall pay
Landlord for Landlord’s share of any excess within 30 days after Tenant’s
receipt of such excess consideration. If any uncured event of default exists
under this Lease (or a condition exists which, with the passage of time or
giving of notice, would become an event of default), Landlord may require that
all sublease payments be made directly to Landlord, in which case Tenant shall
receive a credit against Rent in the amount of any payments received, but not to
exceed the amount payable by Tenant under this Lease.

D. Change in Control of Tenant. Except for a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership, or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights in
Tenant at any time sells or disposes of such majority of voting shares/rights,
or changes its identity for any reason (including a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer.

 

14



--------------------------------------------------------------------------------

The foregoing shall not apply so long as, both before and after the Transfer,
Tenant is an entity whose outstanding stock is listed on a recognized U.S.
securities exchange, or if at least 80% of its voting stock is owned by another
entity, the voting stock of which is so listed; provided, however, that Tenant
shall give Landlord written notice at least 30 days prior to the effective date
of such change in ownership or control.

E. No Consent Required. Tenant may assign its entire interest under this Lease
to its Affiliate (defined below) or to a successor to Tenant by purchase,
merger, consolidation or reorganization without the consent of Landlord,
provided that all of the following conditions are satisfied in Landlord’s
reasonable discretion (a “Permitted Transfer”): (1) no uncured event of default
exists under this Lease; (2) Tenant’s successor shall own all or substantially
all of the assets of Tenant; (3) such Affiliate or successor shall have a net
worth which is at least equal to the greater of Tenant’s net worth at the date
of this Lease or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization; (4) no portion of the
Building or Premises would likely become subject to additional or different Laws
as a consequence of the proposed Transfer; (5) such Affiliate’s or successor’s
use of the Premises shall not conflict with the Permitted Use or any exclusive
usage rights granted to any other tenant in the Building; (6) the use, nature,
business, activities or reputation in the business community of the Affiliate or
successor shall meet Landlord’s standards for Building tenants; (7) such
Affiliate or successor is not and has not been involved in litigation with
Landlord or any of Landlord’s Affiliates; and (8) Tenant shall give Landlord
written notice at least 20 days prior to the effective date of the proposed
Transfer, along with all applicable documentation and other information
necessary for Landlord to determine that the requirements of this Section 11.E
have been satisfied, including if applicable, the qualification of such proposed
transferee as an Affiliate of Tenant. The term “Affiliate” means any person or
entity controlling, controlled by or under common control with Tenant or
Landlord, as applicable. If requested by Landlord in writing, the Affiliate or
successor shall sign a commercially reasonable form of assumption agreement.

12. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Property, Premises or Tenant’s leasehold interest in connection with any
work or service done or purportedly done by or for the benefit of Tenant. If a
lien is so placed, Tenant shall, within twenty (20) days after receipt of
written notice from Landlord of the filing of the lien, fully discharge the lien
by settling the claim which resulted in the lien or by bonding or insuring over
the lien in the manner prescribed by the applicable lien Law. If Tenant fails to
discharge the lien, then, in addition to any other right or remedy of Landlord,
Landlord may bond or insure over the lien or otherwise discharge the lien.
Tenant shall, within 30 days after receipt of an invoice from Landlord,
reimburse Landlord for any amount paid by Landlord, including reasonable
attorneys’ fees, to bond or insure over the lien or discharge the lien.

13. Indemnity. Subject to Article 15, Tenant shall hold Landlord, its trustees,
Affiliates, subsidiaries, members, principals, beneficiaries, partners,
officers, directors, shareholders, employees, Mortgagee(s) (defined in Article
25) and agents (including the manager of the Property) (collectively, “Landlord
Parties”) harmless from, and indemnify and defend such parties against, all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including reasonable attorneys’ fees and other professional fees
that may be imposed upon, incurred by or asserted against any of such
indemnified parties (each a “Claim” and collectively “Claims”) that arise out of
or in connection with any damage or injury occurring in the Premises, except to
the extent caused by the negligence or willful misconduct of Landlord or
Landlord Parties. Provided Landlord Parties are properly named as additional
insureds in the policies required to be carried under this Lease, and except as
otherwise expressly provided in this Lease, the indemnity set forth in the
preceding sentence shall be limited to the greater of (A) $5,000,000, and
(B) the aggregate amount of general/umbrella liability insurance actually
carried by Tenant. Subject to Articles 9.B, 15 and 20, Landlord shall hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, shareholders, employees and agents (collectively, “Tenant Parties”)
harmless from, and indemnify and defend such parties against, all Claims that
arise out of or in connection with any damage or injury occurring in or on the
Property to the extent caused by the negligence or willful misconduct of
Landlord or Landlord Parties. The indemnity set forth in the preceding sentence
shall be limited to the amount of $5,000,000.

 

15



--------------------------------------------------------------------------------

14. Insurance.

A. Tenant’s Insurance. Tenant shall maintain the following insurance (“Tenant’s
Insurance”), at its sole cost and expense: (1) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a per occurrence limit of no less than $1,000,000; (2) causes
of loss-special form (formerly “all risk”) property insurance, covering all
above building standard leasehold improvements and Tenant’s trade fixtures,
equipment, furniture and other personal property within the Premises (“Tenant’s
Property”) in the amount of the full replacement cost thereof; (3) business
income (formerly “business interruption”) insurance written on an actual loss
sustained form or with sufficient limits to address reasonably anticipated
business interruption losses; (4) business automobile liability insurance to
cover all owned, hired and nonowned automobiles owned or operated by Tenant
providing a minimum combined single limit of $1,000,000; (5) workers’
compensation insurance as required by the state in which the Premises is located
and in amounts as may be required by applicable statute (provided, however, if
no workers’ compensation insurance is statutorily required, Tenant shall carry
workers’ compensation insurance in a minimum amount of $500,000); (6) employer’s
liability insurance in an amount of at least $500,000 per occurrence; and
(7) umbrella liability insurance that follows form in excess of the limits
specified in (1), (4) and (6) above, of no less than $4,000,000 per occurrence
and in the aggregate. Any company underwriting any of Tenant’s Insurance shall
have, according to A.M. Best Insurance Guide, a Best’s rating of not less than
A- and a Financial Size Category of not less than VIII. All commercial general
liability, business automobile liability and umbrella liability insurance
policies shall name Landlord (or any successor), Landlord’s property manager (if
an Affiliate of Landlord), Landlord’s Mortgagee (if any), and their respective
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and other designees of Landlord as the interest of such designees
shall appear, as “additional insureds” and shall be primary with Landlord’s
policy being secondary and noncontributory. If any aggregate limit is reduced
because of losses paid to below 75% of the limit required by this Lease, Tenant
will notify Landlord in writing within 10 days of the date of reduction. All
policies of Tenant’s Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days’ advance written notice
of any change, cancellation, termination or lapse of insurance. Tenant shall
provide Landlord with a certificate of insurance and all required endorsements
evidencing Tenant’s Insurance prior to the earlier to occur of the Commencement
Date or the date Tenant is provided access to the Premises for any reason, and
upon renewals at least 10 days prior to the expiration of the insurance
coverage. All of Tenant’s Insurance policies, endorsements and certificates will
be on forms and with deductibles and self-insured retention, if any, reasonably
acceptable to Landlord. The limits of Tenant’s insurance shall not limit
Tenant’s liability under this Lease.

B. Landlord’s Insurance. Landlord shall maintain: (1) commercial general
liability insurance applicable to the Property which provides, on an occurrence
basis, a minimum combined single limit of no less than $5,000,000 (coverage in
excess of $1,000,000 may be provided by way of an umbrella/excess liability
policy); and (2) causes of loss-special form (formerly “all risk”) property
insurance on the Building in the amount of the replacement cost thereof, as
reasonably estimated by Landlord. The foregoing insurance and any other
insurance carried by Landlord may be effected by a policy or policies of blanket
insurance and shall be for the sole benefit of Landlord and under Landlord’s
sole control. Consequently, Tenant shall have no right or claim to any proceeds
thereof or any other rights thereunder.

15. Mutual Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Tenant waives (except to the extent of Tenant’s insurance deductible),
and shall cause its insurance carrier(s) and any other party claiming through or
under such carrier(s), by way of subrogation or otherwise, to waive any and all
rights of recovery, Claim, action or causes of action against all Landlord
Parties for any loss or damage to Tenant’s business, any loss of use of the
Premises, and any loss, theft or damage to Tenant’s Property (including Tenant’s
automobiles or the contents thereof), INCLUDING ALL RIGHTS (BY WAY OF
SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS, ACTIONS OR CAUSES OF ACTION
ARISING OUT OF THE NEGLIGENCE OF ANY LANDLORD PARTY, which loss or damage is (or
would have been, had the insurance required by this Lease been maintained)
covered by insurance. In addition, Landlord waives (except to the extent of
Landlord’s insurance deductible), and shall cause its insurance carrier(s) and
any other party claiming through or under such carrier(s), by way of subrogation
or otherwise, to waive any and all rights of recovery, Claim, action or causes
of action against all

 

16



--------------------------------------------------------------------------------

Tenant Parties for any loss of or damage to or loss of use of the Building, any
additions or improvements to the Building, or any contents thereof, INCLUDING
ALL RIGHTS (BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS, ACTIONS OR
CAUSES OF ACTION ARISING OUT OF THE NEGLIGENCE OF ANY TENANT PARTY, which loss
or damage is (or would have been, had the insurance required by this Lease been
maintained) covered by insurance.

16. Casualty Damage.

A. Repair or Termination by Landlord. If all or any part of the Premises are
damaged by fire or other casualty, Tenant shall promptly notify Landlord in
writing. Landlord shall have the right to terminate this Lease if: (1) the
Building shall be damaged so that, in Landlord’s reasonable judgment,
substantial alteration or reconstruction of the Building shall be required
(whether or not the Premises have been damaged); (2) Landlord is not permitted
by Law to rebuild the Building in substantially the same form as existed before
the fire or casualty; (3) the Premises have been materially damaged and there is
less than 2 years of the Term remaining on the date of the casualty; (4) any
Mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt; or (5) an uninsured loss of the Building occurs notwithstanding
Landlord’s compliance with Section 14.B above. Landlord may exercise its right
to terminate this Lease by notifying Tenant in writing within 60 days after the
date of the casualty. If Landlord does not timely terminate this Lease under
this Section 16.A, Landlord shall commence and proceed with reasonable diligence
to repair and restore the Building and/or the Premises to substantially the same
condition as existed immediately prior to the date of damage; provided, however,
that Landlord shall only be required to reconstruct building standard leasehold
improvements existing in the Premises as of the date of damage, and Tenant shall
be required to pay the cost for restoring any other leasehold improvements.
However, in no event shall Landlord be required to spend more than the insurance
proceeds received by Landlord.

B. Timing for Repair; Termination by Either Party. If all or any portion of the
Premises is damaged as a result of fire or other casualty, Landlord shall,
within sixty (60) days after the damage, cause an architect or general
contractor selected by Landlord to provide Landlord and Tenant with a written
estimate of the amount of time required to substantially complete the repair and
restoration of the Premises, using standard working methods (“Completion
Estimate”). If the Completion Estimate indicates that the Premises cannot be
made tenantable within 210 days from the date of damage, then regardless of
anything in Section 16.A above to the contrary, either party shall have the
right to terminate this Lease by giving written notice to the other of such
election within 10 days after receipt of the Completion Estimate. Tenant,
however, shall not have the right to terminate this Lease if the fire or
casualty was caused by the negligence or intentional misconduct of any of the
Tenant Parties. If neither party terminates this Lease under this Section 16.B,
then Landlord shall repair and restore the Premises in accordance with, and
subject to the limitations of, Section 16.A. Notwithstanding anything in this
Lease to the contrary, if Landlord fails to complete such repairs to the
Premises within 210 days from the date of damage due to reasons other than the
non-availability of non-building standard equipment or materials for the
Premises, or Tenant’s failure to furnish information or approvals within any
time period reasonably necessary to complete repairs within such 210-day period,
or changes requested or made by Tenant with respect to such repairs, then Tenant
shall have the right to terminate this Lease following 30 days’ written notice
given after such 210-day period; provided, however, if Landlord completes such
repairs prior to the expiration of the 30-day notice period, Tenant’s right to
terminate shall be null and void.

C. Abatement. In the event a material portion of the Premises is damaged as a
result of a fire or other casualty, the Base Rent shall abate for the portion of
the Premises that is damaged and not usable by Tenant until substantial
completion of the repairs and restoration required to be made by Landlord
pursuant to Section 16.A. Tenant, however, shall not be entitled to such
abatement if the fire or other casualty was caused by the negligence or
intentional misconduct of any of the Tenant Parties. Landlord shall not be
liable for any loss or damage to Tenant’s Property or to the business of Tenant
resulting in any way from the fire or other casualty or from the repair and
restoration of the damage. Landlord and Tenant hereby waive the provisions of
any Law relating to the matters addressed in this Article, and agree that their
respective rights for damage to or destruction of the Premises shall be those
specifically provided in this Lease.

 

17



--------------------------------------------------------------------------------

17. Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises are taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). Landlord shall also have the right to terminate this Lease
if there is a Taking of any portion of the Building or Property which would
leave the remainder of the Building unsuitable for use as an office building in
a manner comparable to the Building’s use prior to the Taking, provided that
Landlord contemporaneously terminates (to the extent Landlord has such right of
termination) all other similarly affected leases in the Building. In order to
exercise its right to terminate this Lease under this Article 17, Landlord or
Tenant, as the case may be, must provide written notice of termination to the
other within 45 days after the terminating party first receives notice of the
Taking. Any such termination shall be effective as of the date the physical
taking of the Premises or the portion of the Building or Property occurs. If
this Lease is not terminated, the Rentable Square Footage of the Building, the
Rentable Square Footage of the Premises and Tenant’s Pro Rata Share shall, if
applicable, be appropriately adjusted by Landlord. In addition, Base Rent for
any portion of the Premises taken or condemned shall be abated during the
unexpired Term effective when the physical taking of the portion of the Premises
occurs. All compensation awarded for a Taking, or sale proceeds, shall be the
property of Landlord, any right to receive compensation or proceeds being
expressly waived by Tenant. However, Tenant may file a separate claim at its
sole cost and expense for Tenant’s Property (excluding above building standard
leasehold improvements) and Tenant’s reasonable relocation expenses, provided
the filing of such claim does not diminish the award which would otherwise be
receivable by Landlord.

18. Events of Default. Tenant shall be considered to be in default under this
Lease upon the occurrence of any of the following events of default:

A. Tenant’s failure to pay when due all or any portion of the Rent and such
failure is not cured within five (5) days after written notice to Tenant
(“Monetary Default”); provided, however, that Landlord shall not be required to
give written notice of a Monetary Default for non-payment of regularly scheduled
Rent installments more than twice during any consecutive 12 month period.

B. Tenant’s failure to perform any of the obligations of Tenant in the manner
set forth in Articles 14, 23, 24 or 25 (a “Time Sensitive Default”).

C. Tenant’s failure (other than a Monetary Default or a Time Sensitive Default)
to comply with any term, provision or covenant of this Lease, if the failure is
not cured within twenty (20) days after written notice to Tenant. However, if
Tenant’s failure to comply cannot reasonably be cured within twenty (20) days,
Tenant shall be allowed additional time (not to exceed an additional twenty (20)
days) as is reasonably necessary to cure the failure so long as: (1) Tenant
commences to cure the failure within the twenty (20) day period following
Landlord’s initial written notice, and (2) Tenant diligently pursues a course of
action that will cure the failure and bring Tenant back into compliance with
this Lease. However, if Tenant’s failure to comply creates a hazardous
condition, the failure must be cured immediately upon written notice to Tenant.

D. Tenant or any Guarantor becomes insolvent, files a petition for protection
under the U.S. Bankruptcy Code (or similar Law) or a petition is filed against
Tenant or any Guarantor under such Laws and is not dismissed within 45 days
after the date of such filing, makes a transfer in fraud of creditors or makes
an assignment for the benefit of creditors, or admits in writing its inability
to pay its debts when due.

E. The leasehold estate is taken by process or operation of Law.

F. [Intentionally Omitted]

G. Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord, including any lease or agreement for parking.

19. Remedies.

A. Landlord’s Remedies. Upon and during the continued existence of any default,
Landlord shall have the right without notice or demand (except as provided in
Article 18) to

 

18



--------------------------------------------------------------------------------

pursue any of its rights and remedies at Law or in equity, including any one or
more of the following remedies:

(1) Terminate this Lease;

(2) Re-enter the Premises, change locks, alter security devices and lock out
Tenant or terminate Tenant’s right of possession of the Premises without
terminating this Lease;

(3) Remove and store, at Tenant’s expense, all the property in the Premises
using such lawful force as may be necessary;

(4) Cure such event of default for Tenant at Tenant’s expense (plus a 15%
administrative fee);

(5) Withhold or suspend payment of sums Landlord would otherwise be obligated to
pay to Tenant under this Lease or any other agreement;

(6) If any check in payment of Tenant’s monetary obligations is returned for
insufficient funds, Landlord shall be entitled to require all future payments to
be made by cashier’s check, money order or wire transfer;

(7) Apply any Security Deposit as permitted under this Lease; and/or

(8) Recover such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time by applicable Law, including any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of events would be likely to result therefrom.

B. Measure of Damages.

(1) Calculation. If Landlord either terminates this Lease or terminates Tenant’s
right to possession of the Premises, Tenant shall immediately surrender and
vacate the Premises and pay Landlord on demand: (a) all Rent accrued through the
end of the month in which the termination becomes effective; (b) interest on all
unpaid Rent from the date due at a rate equal to the lesser of 18% per annum or
the highest interest rate permitted by applicable Law; (c) all expenses
reasonably incurred by Landlord in enforcing its rights and remedies under this
Lease, including all reasonable legal expenses; (d) Costs of Reletting (defined
below); and (e) all Landlord’s Rental Damages (defined below). In the event that
Landlord relets the Premises for an amount greater than the Rent due during the
Term, Tenant shall not receive a credit for any such excess. Notwithstanding any
provision in this Lease to the contrary, neither Landlord nor Tenant shall be
liable for any consequential, exemplary or punitive damages or lost profits.

(2) Definitions. “Costs of Reletting” shall include commercially reasonable
costs, losses and expenses incurred by Landlord in reletting all or any portion
of the Premises including, without limitation, the cost of removing and storing
Tenant’s furniture, trade fixtures, equipment, inventory or other property,
repairing and/or demolishing the Premises, removing and/or replacing Tenant’s
signage and other fixtures, making the Premises ready for a new tenant,
including the cost of advertising, commissions, architectural fees, legal fees
and leasehold improvements, and any market allowances and/or concessions
provided by Landlord (determined in accordance with the parameters for “Market
Rental Rate” under Rider No. 1 attached hereto). “Landlord’s Rental Damages”
shall mean the total Rent which Landlord would have received under this Lease
(had Tenant made all such Lease payments as required) for the remainder of the
Term minus the fair rental value of the Premises for the same period, or, if the
Premises are relet, the actual rental value (not to exceed the Rent due during
the Term), both discounted to present value at the Prime Rate (defined below) in
effect upon the date of determination. For purposes hereof, the “Prime Rate”
shall be the per annum interest rate publicly announced by a federally insured
bank selected by Landlord in the state in which the Building is located as such
bank’s prime or base rate.

C. Tenant Not Relieved from Liabilities. Unless Landlord terminates this Lease
or as expressly provided in this Lease, the repossession or re-entering of all
or any part of the

 

19



--------------------------------------------------------------------------------

Premises shall not relieve Tenant of its liabilities and obligations under this
Lease. No right or remedy of Landlord shall be exclusive of any other right or
remedy. Each right and remedy shall be cumulative and in addition to any other
right and remedy now or subsequently available to Landlord at Law or in equity.
If Tenant fails to pay any amount when due hereunder (after the expiration of
any applicable cure period), Landlord shall be entitled to receive interest on
any unpaid item of Rent from the date initially due (without regard to any
applicable grace period) at a rate equal to the lesser of 18% per annum or the
highest rate permitted by Law. In addition, if Tenant fails to pay any item or
installment of Rent when due (after the expiration of any applicable cure
period), Tenant shall pay Landlord an administrative fee equal to 5% of the past
due Rent. However, in no event shall the charges permitted under this
Section 19.C or elsewhere in this Lease, to the extent they are considered
interest under applicable Law, exceed the maximum lawful rate of interest. If
any payment by Tenant of an amount deemed to be interest results in Tenant
having paid any interest in excess of that permitted by Law, then it is the
express intent of Landlord and Tenant that all such excess amounts theretofore
collected by Landlord be credited against the other amounts owing by Tenant
under this Lease. Receipt by Landlord of Tenant’s keys to the Premises shall not
constitute an acceptance or surrender of the Premises. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS LEASE TO THE CONTRARY, TENANT SHALL HOLD LANDLORD PARTIES
HARMLESS FROM AND INDEMNIFY AND DEFEND SUCH PARTIES AGAINST, ALL CLAIMS THAT
ARISE OUT OF OR IN CONNECTION WITH A BREACH OF THIS LEASE, SPECIFICALLY
INCLUDING ANY VIOLATION OF APPLICABLE LAWS OR CONTAMINATION (DEFINED IN ARTICLE
30) CAUSED BY A TENANT PARTY.

D. Mitigation of Damages. Upon termination of Tenant’s right to possess the
Premises, Landlord shall, only to the extent required by Law, use objectively
reasonable efforts to mitigate damages by reletting the Premises. Landlord shall
not be deemed to have failed to do so if Landlord refuses to lease the Premises
to a prospective new tenant with respect to whom Landlord would be entitled to
withhold its consent pursuant to Section 11.A, or who (1) is an Affiliate,
parent or subsidiary of Tenant; (2) is not acceptable to any Mortgagee of
Landlord; (3) requires improvements to the Premises to be made at Landlord’s
expense; or (4) is unwilling to accept lease terms then proposed by Landlord,
including: (a) leasing for a shorter or longer term than remains under this
Lease; (b) re-configuring or combining the Premises with other space, (c) taking
all or only a part of the Premises; and/or (d) changing the use of the Premises.
Notwithstanding Landlord’s duty to mitigate its damages as provided herein,
Landlord shall not be obligated (i) to give any priority to reletting Tenant’s
space in connection with its leasing of space in the Building or any complex of
which the Building is a part, or (ii) to accept below market rental rates for
the Premises or any rate that would negatively impact the market rates for the
Building.

E. Landlord’s Lien. To secure Tenant’s obligations under this Lease, Tenant
grants Landlord a contractual security interest on all of Tenant’s inventory,
goods, consumer goods and equipment now or hereafter situated in the Premises
and all proceeds therefrom, including insurance proceeds (collectively,
“Collateral”). No Collateral shall be removed from the Premises without
Landlord’s prior written consent until all of Tenant’s obligations are fully
satisfied (except in the ordinary course of business and then only if replaced
with items of same or greater value and quality). Upon any event of default,
Landlord may, to the fullest extent permitted by Law and in addition to any
other remedies provided herein, enter upon the Premises and take possession of
any Collateral without being held liable for trespass or conversion, and sell
the same at public or private sale, after giving Tenant at least 10 days written
notice (or more if required by Law) of the time and place of such sale. Such
notice may be sent with or without return receipt requested. Unless prohibited
by Law, any Landlord Party may purchase any Collateral at such sale. Subject to
applicable Law, the proceeds from such sale, less Landlord’s expenses, including
reasonable attorneys’ fees and other expenses, shall be credited against
Tenant’s obligations. Any surplus shall be paid to Tenant (or as otherwise
required by Law) and any deficiency shall be paid by Tenant to Landlord upon
demand. Tenant hereby authorizes Landlord to file a financing statement
sufficient to perfect the foregoing security interest, or to file a copy of this
Lease as a financing statement, as permitted under Law. Landlord agrees to
subordinate its foregoing contractual lien rights to a third party providing
furniture, fixtures and/or equipment for Tenant’s use in the Premises during the
Term (or providing funds for the acquisition of same), provided that (i) there
is no uncured event of default by Tenant under the Lease at the time of such
subordination; (ii) such subordination shall be limited to the specified items,
amount and time stated in the subordinating instrument; and (iii) such
subordination shall be in writing, signed by all parties and in a form
acceptable to Landlord. Notwithstanding the

 

20



--------------------------------------------------------------------------------

foregoing, Landlord’s security interest (i) shall not attach to any personal
property subject to an existing perfected security interest (but only for so
long as such other security interest exists) in favor of a bank or other
financial institution whose loan and security agreements with Tenant prohibit
any other liens on such collateral, but (ii) shall be subordinate to any such
existing security interests that do not prohibit subordinate liens.

F. Landlord Defaults and Tenant Remedies. Landlord shall be in default under
this Lease in the event Landlord has not begun, within thirty (30) days of the
receipt by Landlord of written notice from Tenant of Landlord’s alleged failure
to perform, the cure of any such alleged failure and thereafter pursued with
reasonable diligence such cure (and such 30-day period shall be extended as
necessary to permit Landlord to effectuate such cure if such alleged failure to
perform is not susceptible of cure within such 30-day period). In no event shall
Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default. Tenant waives such remedies of termination or rescission
(except as otherwise specifically provided for in this Lease) and agrees that
Tenant’s remedies for default under this Lease and for breach of any promise or
inducement are limited to a suit for damages and/or injunction, and are
specifically subject to Sections 3.B and 20. In addition, Tenant shall, prior to
the exercise of any such remedies, provide each Mortgagee relative to the
Property (in each instance, only as to those entities of which Tenant has notice
of their interest) with written notice and reasonable time to cure any default
by Landlord.

20. Limitation of Liability. Notwithstanding anything to the contrary contained
in this Lease, the liability of Landlord (and of any successor Landlord) to
Tenant (or any person or entity claiming by, through or under Tenant) shall be
limited to the interest of Landlord in the Property. Tenant shall look solely to
Landlord’s interest in the Property for the recovery of any judgment or award
against Landlord. No Landlord Party shall be personally liable for any judgment
or deficiency. Before filing suit for an alleged default by Landlord, Tenant
shall give Landlord and the Mortgagee(s) (defined in Article 25) whom Tenant has
been notified hold Mortgages (defined in Article 25) on the Property, Building
or Premises, notice and reasonable time to cure the alleged default. Tenant
hereby waives all claims against all Landlord Parties for consequential, special
or punitive damages allegedly suffered by any Tenant Parties, including lost
profits and business interruption. Landlord shall look solely to the assets of
Hoyer Global (USA), Inc., including, without limitation, real, personal,
tangible, intangible and mixed assets, wherever the same may be located, for the
recovery of any monetary judgment against Tenant hereunder, it being agreed that
Landlord shall not proceed against any individual shareholder, director or
officer of Tenant for the recovery of monetary obligations of Tenant under or
relating to this Lease. The provisions contained in the foregoing sentence are
not intended to, and shall not, limit any rights that Landlord might otherwise
have to (i) obtain injunctive and/or other non-monetary equitable relief against
Tenant, or its successors in interest, or other party liable; or (ii) any suit
or action in connection with enforcement or collection of amounts which may
become owing or payable under or on account of insurance maintained by Tenant.

21. No Waiver. Neither party’s failure to declare a default immediately upon its
occurrence or delay in taking action for a default shall constitute a waiver of
the default, nor shall it constitute an estoppel. Neither party’s failure to
enforce its rights for a default shall constitute a waiver of that party’s
rights regarding any subsequent default.

22. Tenant’s Right to Possession. Provided Tenant pays the Rent and fully
performs all of its other covenants and agreements under this Lease, Tenant
shall have the right to occupy the Premises without hindrance from Landlord or
any person lawfully claiming through Landlord, subject to the terms of this
Lease, all Mortgages, insurance requirements and applicable Law. This covenant
and all other covenants of Landlord shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building, and shall not be a personal covenant of any Landlord Parties.

23. Relocation. [Intentionally Omitted.]

24. Holding Over. Except for any permitted occupancy by Tenant under Article 29,
if Tenant or any party claiming by, through or under Tenant fails to surrender
the Premises at the expiration or earlier termination of this Lease, the
continued occupancy of the Premises shall be that of a tenancy at sufferance.
Tenant shall pay an amount (on a per month basis without reduction for partial
months during the holdover) equal to 150% of the greater of: (A) the sum of

 

21



--------------------------------------------------------------------------------

the Base Rent and Tenant’s Pro Rata Share of Excess Operating Expenses due for
the period immediately preceding the holdover; or (B) the fair market gross
rental for the Premises. Tenant shall otherwise continue to be subject to all of
Tenant’s obligations under this Lease. No holdover by Tenant or payment by
Tenant after the expiration or early termination of this Lease shall be
construed to extend the Term or prevent Landlord from immediate recovery of
possession of the Premises by summary proceedings or otherwise. In addition to
the payment of the amounts provided above, if Landlord is unable to deliver
possession of the Premises to a new tenant, or to perform improvements for a new
tenant, as a result of Tenant’s holdover and Tenant fails to vacate the Premises
within 15 days after Landlord notifies Tenant of Landlord’s inability to deliver
possession, or perform improvements, such failure shall constitute a Time
Sensitive Default hereunder; and notwithstanding any other provision of this
Lease to the contrary, TENANT SHALL BE LIABLE TO LANDLORD FOR, AND SHALL PROTECT
LANDLORD FROM AND INDEMNIFY AND DEFEND LANDLORD AGAINST, ALL LOSSES AND DAMAGES,
INCLUDING ANY CLAIMS MADE BY ANY SUCCEEDING TENANT RESULTING FROM SUCH FAILURE
TO VACATE, AND ANY ACTUAL DAMAGES THAT LANDLORD SUFFERS FROM THE HOLDOVER.

25. Subordination to Mortgages; Estoppel Certificate. Landlord represents to
Tenant that, as of the Effective Date of this Lease, the Building and Property
are not subject to any monetary lien or encumbrance. Tenant accepts this Lease
subject and subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or
other lien(s) subsequently affecting the Premises, the Building or the Property,
and to renewals, modifications, refinancings and extensions thereof
(collectively, a “Mortgage”) subject to Tenant’s receipt of a commercially
reasonable form of subordination and non-disturbance agreement (“SNDA”) from any
future Mortgagee (defined below) at no additional cost to Tenant; provided
however, that if Tenant desires to negotiate any changes or modifications to
such commercially reasonable form of SNDA, the same shall be at Tenant’s sole
cost and expense. The party having the benefit of a Mortgage shall be referred
to as a “Mortgagee.” This clause shall be self-operative, but within
fifteen (15) days after a written request from a Mortgagee, Tenant shall execute
a commercially reasonable subordination agreement in favor of the Mortgagee. In
lieu of having the Mortgage be superior to this Lease, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. If requested by
a successor-in-interest to all or a part of Landlord’s interest in this Lease,
Tenant shall, without charge, attorn to the successor-in-interest. Tenant shall,
within twenty (20) days after receipt of a written request from Landlord,
execute and deliver an estoppel certificate to those parties as are reasonably
requested by Landlord (including a Mortgagee or prospective purchaser). The
estoppel certificate shall include a statement certifying that this Lease is
unmodified (except as identified in the estoppel certificate) and in full force
and effect, describing the dates to which Rent and other charges have been paid,
representing that, to the best of Tenant’s knowledge, there is no default by
Landlord (or stating with specificity the nature of the alleged default) and
certifying other factual matters with respect to this Lease that may reasonably
be requested. Tenant’s failure to provide any estoppel certificate within the
twenty (20) day period specified above, and the continuation of such failure for
a period of twenty (20) days after Landlord delivers a second written notice
requesting same, shall constitute a Time Sensitive Default under this Lease.

26. Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which the other is a party to enforce or protect
its interest or rights, the prevailing party shall be entitled to all of its
costs and expenses, including reasonable attorneys’ fees.

27. Notice. If a demand, request, approval, consent or notice (collectively, a
“notice”) shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service, or
sent by facsimile, at the party’s respective Notice Address(es) set forth in
Article 1, except that if Tenant has vacated the Premises (or if the Notice
Address for Tenant is other than the Premises, and Tenant has vacated such
address) without providing Landlord a new Notice Address, Landlord may serve
notice in any manner described in this Article or in any other manner permitted
by Law. Each notice shall be deemed to have been received or given on the
earlier to occur of actual delivery (which, in the case of delivery by
facsimile, shall be deemed to occur at the time of delivery indicated on the
electronic confirmation of the facsimile) or the date on which delivery is first
refused, or, if Tenant has vacated the Premises or the other Notice Address of
Tenant without providing a new Notice Address, three (3) days after notice is
deposited in the U.S. mail or with a courier service in the manner described
above. Either party

 

22



--------------------------------------------------------------------------------

may, at any time, change its Notice Address by giving the other party written
notice of the new address in the manner described in this Article.

28. Reserved Rights. This Lease does not grant any rights to light or air over
or about the Building. Landlord excepts and reserves exclusively to itself the
use of: (A) roofs, (B) telephone, electrical and janitorial closets,
(C) equipment rooms, Building risers or similar areas that are used by Landlord
for the provision of Building services, (D) rights to the land and improvements
below the floor of the Premises, (E) the improvements and air rights above the
Premises, (F) the improvements and air rights outside the demising walls of the
Premises, (G) the areas within the Premises used for the installation of utility
lines and other installations serving occupants of the Building, and (H) any
other areas designated from time to time by Landlord as service areas of the
Building. Tenant shall not have the right to install or operate any equipment
producing radio frequencies, electrical or electromagnetic output or other
signals, noise or emissions in or from the Building without the prior written
consent of Landlord. To the extent permitted by applicable Law, Landlord
reserves the right to restrict and control the use of such equipment. Landlord
has the right to change the Building’s name or address. Landlord also has the
right to make such other changes to the Property and Building (other than the
Premises) as Landlord deems appropriate, provided the changes do not materially
affect Tenant’s ability to use the Premises for the Permitted Use. Landlord
shall also have the right (but not the obligation) to temporarily close the
Building if Landlord reasonably determines that there is an imminent danger of
significant damage to the Building or of personal injury to Landlord’s employees
or the occupants of the Building. The circumstances under which Landlord may
temporarily close the Building shall include, without limitation, electrical
interruptions, hurricanes and civil disturbances. A closure of the Building
under such circumstances shall not constitute a constructive eviction nor
entitle Tenant to an abatement or reduction of Rent.

29. Surrender of Premises. All improvements to the Premises (collectively,
“Leasehold Improvements”) shall be owned by Landlord and shall remain upon the
Premises without compensation to Tenant. At the expiration or earlier
termination of this Lease or Tenant’s right of possession, Tenant shall remove
Tenant’s Removable Property (defined below) from the Premises, and quit and
surrender the Premises to Landlord, broom clean, and in good order, condition
and repair, ordinary wear and tear excepted. As used herein, the term “Tenant’s
Removable Property” shall mean: (A) Cable installed by or for the benefit of
Tenant and located in the Premises or other portions of the Building; (B) any
Leasehold Improvements that are installed by or for the benefit of Tenant and,
in Landlord’s reasonable judgment, are of a nature that would require removal
and repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (“Special Installations”); and
(C) Tenant’s personal property. Notwithstanding the foregoing, Landlord may, in
Landlord’s sole discretion and at no cost to Landlord, require Tenant to leave
any of its Special Installations in the Premises. If Tenant fails to remove any
of Tenant’s Removable Property (other than Special Installations which Landlord
has designated to remain in the Premises) within 2 days after the termination of
this Lease or of Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Removable Property. Landlord shall not be responsible for the value,
preservation or safekeeping of Tenant’s Removable Property. Tenant shall pay
Landlord, within ten (10) days after written demand, the expenses and storage
charges incurred for Tenant’s Removable Property. To the fullest extent
permitted by applicable Law, any unused portion of Tenant’s Security Deposit may
be applied to offset Landlord’s costs set forth in the preceding sentence. In
addition, if Tenant fails to remove Tenant’s Removable Property from the
Premises or storage, as the case may be, within 30 days after written notice,
Landlord may deem all or any part of Tenant’s Removable Property to be
abandoned, and title to Tenant’s Removable Property (except with respect to any
Hazardous Material [defined in Article 30]) shall be deemed to be immediately
vested in Landlord. Except for Special Installations designated by Landlord to
remain in the Premises, Tenant’s Removable Property shall be removed by Tenant
before the Expiration Date; provided that upon Landlord’s prior written consent
(which must be requested by Tenant at least 30 days in advance of the Expiration
Date and which shall not be unreasonably withheld), Tenant may remain in the
Premises for up to 5 days after the Expiration Date for the sole purpose of
removing Tenant’s Removable Property. Tenant’s possession of the Premises for
such purpose shall be subject to all of the terms and conditions of this Lease,
including the obligation to pay Base Rent and Tenant’s Pro Rata Share of Excess
Operating Expenses on a per diem basis at the rate in effect for the last month
of the Term. In the event this Lease is terminated prior to the Expiration Date,
Tenant’s Removable Property (except for Special Installations designated by
Landlord to remain

 

23



--------------------------------------------------------------------------------

in the Premises) shall be removed by Tenant on or before such earlier date of
termination. Tenant shall repair damage caused by the installation or removal of
Tenant’s Removable Property.

30. Hazardous Materials.

A. Restrictions. No Hazardous Material (defined below) (except for de minimis
quantities of household cleaning products and office supplies used in the
ordinary course of Tenant’s business at the Premises and that are used, kept and
disposed of in compliance with Laws) shall be brought upon, used, kept or
disposed of in or about the Premises or the Property by any Tenant Parties or
any of Tenant’s transferees, contractors or licensees without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion. Tenant’s request for such consent shall include a representation and
warranty by Tenant that the Hazardous Material in question (1) is necessary in
the ordinary course of Tenant’s business, and (2) shall be used, kept and
disposed of in compliance with all Laws.

B. Remediation. Tenant shall, at its expense, monitor the Premises for the
presence of Hazardous Materials or conditions which may reasonably give rise to
Contamination (defined below) and promptly notify Landlord if it suspects
Contamination in the Premises. Any remediation of Contamination caused by a
Tenant Party or its contractors or invitees which is required by Law or which is
deemed necessary by Landlord, in Landlord’s reasonable opinion, shall be
performed by Landlord and Tenant shall reimburse Landlord for the cost thereof,
plus a 15% administrative fee.

C. Definitions. For purposes of this Article 30, a “Hazardous Material” is any
substance the presence of which requires, or may hereafter require,
notification, investigation or remediation under any Laws or which is now or
hereafter defined, listed or regulated by any governmental authority as a
“hazardous waste”, “extremely hazardous waste”, “solid waste”, “toxic
substance”, “hazardous substance”, “hazardous material” or “regulated
substance”, or otherwise regulated under any Laws. “Contamination” means the
existence or any release or disposal of a Hazardous Material or biological or
organic contaminant, including any such contaminant which could adversely impact
air quality, such as mold, fungi or other bacterial agents, in, on, under, at or
from the Premises, the Building or the Property which may result in any
liability, fine, use restriction, cost recovery lien, remediation requirement,
or other government or private party action or imposition affecting any Landlord
Party.

D. Reports, Surveys and Acceptance of Premises. All current surveys or reports
prepared for the Property regarding the presence of Hazardous Materials (if any)
in the Building are available for inspection by Tenant in the office of the
Property manager. With respect to Hazardous Materials, Tenant hereby (1) accepts
full responsibility for reviewing any such surveys and reports and satisfying
itself prior to the execution of this Lease as to the acceptability of the
Premises under Section 3.B above, and (2) acknowledges and agrees that this
provision satisfies all notice requirements under applicable Law. In the event
Tenant performs or causes to be performed any test on or within the Premises for
the purpose of determining the presence of a Hazardous Material, Tenant shall
obtain Landlord’s prior written consent and use a vendor approved by Landlord
for such testing. In addition, Tenant shall provide to Landlord a copy of such
test within 10 days of Tenant’s receipt. Landlord represents that, to Landlord’s
current actual knowledge without further inquiry, the Premises contains no
reportable quantities of any Hazardous Material, the removal or remediation of
which is required by Laws in effect at the time of execution of this Lease. If a
subsequent investigation reveals the need under applicable Law for removal,
abatement or remediation of Hazardous Materials located in the Building core or
Common Areas or located within the Premises as of the Delivery Date and in
either instance not resulting from the action of any Tenant Party, Landlord
shall proceed with clean up, remediation and/or abatement of the same at no cost
to Tenant (but with reservation of rights as against any third party who may be
liable for any such removal, abatement or remediation costs).

31. Miscellaneous.

A. Governing Law; Jurisdiction and Venue; Severability; Paragraph Headings. This
Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Property is located. All obligations under this Lease are performable in the
county or other jurisdiction where the

 

24



--------------------------------------------------------------------------------

Property is located, which shall be venue for all legal actions. If any term or
provision of this Lease shall be invalid or unenforceable, then such term or
provision shall be automatically reformed to the extent necessary to render such
term or provision enforceable, without the necessity of execution of any
amendment or new document. The remainder of this Lease shall not be affected,
and each remaining and reformed provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Articles and Sections of this Lease are for convenience only and shall have no
effect on the interpretation of any part of this Lease. The words “include”,
“including” and similar words will not be construed restrictively to limit or
exclude other items not listed.

B. Recording. Tenant shall not record this Lease or any memorandum without
Landlord’s prior written consent.

C. Force Majeure. Whenever a period of time is prescribed for the taking of an
action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages or unavailability of labor or
materials, war, terrorist attacks (including bio-chemical attacks), civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

D. Transferability; Release of Landlord. Landlord shall have the right to
transfer and assign, in whole or in part, all of its rights and obligations
under this Lease and in the Building and/or Property, and upon such transfer
Landlord shall be released from any further obligations hereunder, and Tenant
agrees to look solely to the successor in interest of Landlord for the
performance of such obligations.

E. Brokers. Tenant represents that it has dealt directly with and only with
Jackson Cooksey (whose commission shall be paid by Landlord pursuant to a
separate written agreement) in connection with this Lease. TENANT AND LANDLORD
SHALL EACH INDEMNIFY THE OTHER AGAINST ALL COSTS, EXPENSES, ATTORNEYS’ FEES,
LIENS AND OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY
BROKER OR AGENT CLAIMING THE SAME BY, THROUGH OR UNDER THE INDEMNIFYING PARTY,
OTHER THAN THE BROKER(S) SPECIFICALLY IDENTIFIED ABOVE.

F. Authority; Joint and Several Liability. Landlord covenants, warrants and
represents that each individual executing, attesting and/or delivering this
Lease on behalf of Landlord is authorized to do so on behalf of Landlord, this
Lease is binding upon and enforceable against Landlord, and Landlord is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Premises are located. Similarly, Tenant
covenants, warrants and represents that each individual executing, attesting
and/or delivering this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant, this Lease is binding upon and enforceable against Tenant; and
Tenant is duly organized and legally existing in the state of its organization
and is qualified to do business in the state in which the Premises are located.
If there is more than one Tenant, or if Tenant is comprised of more than one
party or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.

G. Time is of the Essence; Relationship; Successors and Assigns. Time is of the
essence with respect to Tenant’s performance of its obligations and the exercise
of any expansion, renewal or extension rights or other options granted to
Tenant. This Lease shall create only the relationship of landlord and tenant
between the parties, and not a partnership, joint venture or any other
relationship. This Lease and the covenants and conditions in this Lease shall
inure only to the benefit of and be binding only upon Landlord and Tenant and
their permitted successors and assigns.

H. Survival of Obligations. The expiration of the Term, whether by lapse of time
or otherwise, shall not relieve either party of any obligations which accrued
prior to or which may continue to accrue after the expiration or early
termination of this Lease except as expressly set forth in this Lease. Without
limiting the scope of the prior sentence, it is agreed that Tenant’s

 

25



--------------------------------------------------------------------------------

obligations under Sections 4.A, 4.B, and 4.C, and under Articles 6, 8, 12, 13,
19, 24, 29 and 30 shall survive the expiration or early termination of this
Lease.

I. Binding Effect. Landlord has delivered a copy of this Lease to Tenant for
Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by such party and delivered
to the other party.

J. Full Agreement; Amendments. This Lease contains the parties’ entire agreement
regarding the subject matter hereof. All understandings, discussions, and
agreements previously made between the parties, written or oral, are superseded
by this Lease, and neither party is relying upon any warranty, statement or
representation not contained in this Lease. This Lease may be modified only by a
written agreement signed by Landlord and Tenant. The exhibits and riders
attached hereto are incorporated herein and made a part of this Lease for all
purposes.

K. Tax Waiver. Tenant waives all rights pursuant to all Laws to contest any
taxes or other levies or protest appraised values or receive notice of
reappraisal regarding the Property (including Landlord’s personalty),
irrespective of whether Landlord contests same.

L. Method of Calculation. Tenant hereby acknowledges and agrees that the
provisions of this Lease for determining charges and amounts payable by Tenant
are commercially reasonable and valid and constitute satisfactory methods for
determining such charges and amounts as required by Section 93.012 of the Texas
Property Code.

M. Waiver of Consumer Rights. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE
TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.
OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL
RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN
SELECTION, TENANT VOLUNTARILY ADOPTS THIS WAIVER.

N. Signage Rights. Prior to the Commencement Date, Landlord shall, at its sole
expense, install a multi-tenant monument sign at the Property. During the Term,
but only so long as (a) Tenant occupies at least 22,000 Rentable Square Feet in
the Building and (b) no event of default has occurred and is continuing under
the Lease, Landlord agrees to install, display and maintain, at Tenant’s sole
expense, signage identifying Tenant’s name and logo (the “Signage”) on the top
panel of the monument sign (provided, however, that Landlord shall be entitled
from time to time to relocate Tenant’s signage panel to a lower position on the
monument sign upon and following the execution of any lease with another lessee
leasing more than 22,000 Rentable Square Feet in the Building). The signage
rights granted herein are personal to the specific party originally identified
as the “Tenant” under the Lease and may not be transferred, shared or assigned
in whole or in part to any assignee, subtenant or other tenant in the Building
other than a Permitted Transfer. The location, size, material, construction and
design of the Signage shall be subject to the prior written approval of
Landlord, in its reasonable discretion and compliance with applicable Laws. Upon
the Expiration Date or earlier termination of Tenant’s right to possess the
Premises, Tenant shall pay Landlord all expenses incurred in connection with the
removal and disposition of the Signage and the repair of any damage caused by
the Signage or its removal.

[Signatures Appear on the Following Page]

 

26



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the Effective Date specified
below Landlord’s signature.

 

LANDLORD:

FUND II AND FUND III ASSOCIATES,

a Georgia Joint Venture

By:  

Wells Real Estate Fund II,

a Georgia limited partnership

as Administrative Venturer

  By:  

Wells Capital, Inc.

a Georgia Corporation

a general partner

    By:  

/s/ Douglas P. Williams

    Name:   Douglas P. Williams     Title:   Senior Vice President Effective
Date: April 24, 2008 TENANT:

HOYER GLOBAL (USA), INC.,

a(n) Texas corporation

By:

 

/s/ John M. Solt

Name:

  John M. Solt

Title:

  President / CEO Americas

By:

 

/s/ David W. Payne

Name:

  David W. Payne

Title:

  Treasurer

 

27